DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Dec 20 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Examples of such uses are “detecting means that detect a presence of foreign bodies on said sensor” (per Claim 2), “signaling means generating said information message” (per Claims 3 and 5), “recognition means that recognize said control instruction” (per Claims 4-7), and “monitoring means that monitor one or more driving parameters” (per Claim 8).  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described below:
“detecting means that detect a presence of foreign bodies on said sensor” – this language is only utilized once within the specification (“the device includes means for detecting the presence of foreign bodies on the sensor, which means are configured to send, to the control module, an item of data relating to the need for a cleaning operation for the ) and this portion fails to definitively describe what this structure entails.  Please see associated 35 USC 112(b) rejection below.
“signaling means generating said information message” (“signaling means 7 may include a screen, in particular a screen also used by a management and control assembly of the vehicle of on-board computer type, on which the information message M1 may consist of words that signal the need to clean the optical sensor. It may also be provided to turn on an indicator light on the dashboard of the vehicle, or else to deliver an audio message into the passenger compartment”, Page 7).  As such, Examiner is interpreting this signaling means to be a display, an indicator light, a speaker, or the like.
“recognition means that recognize said control instruction” (“recognition means include a button that is able to be actuated by an occupant of the vehicle; the recognition means include gesture and/or voice recognition means”, Page 3, “recognition means 8 may include a detection camera for gesture-based recognition of a movement of the user, or they may take the form of voice recognition means for recognizing an oral instruction from the user. They may also consist of a button 10 that the driver is invited to maneuver when he wishes to act on the device for cleaning the optical sensor, in particular after viewing the information message M1”, Page 7).  As such, Examiner is interpreting this recognition means to be a button, a camera, a microphone, or the like.
“monitoring means that monitor one or more driving parameters” - this language is only utilized with other “means for” language within the specification (“By way of non-exhaustive example, these may involve means for monitoring the speed of the vehicle (stoppage of the vehicle, very slow speed, medium or fast speed, stable or unstable speed, etc.), or else means for monitoring the driving mode (vehicle in neutral, straight or non-straight path, etc.)”, Page 9) and thus this portion fails to definitively describe what this structure entails.  Please see associated 35 USC 112(b) rejection below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 2 and 13 are objected to for the following informalities: Claim 2 states “detect a presence of foreign bodies on said sensor”, but Claim 13 instead states “detecting debris on the surface of the sensor”.  While Applicant may be their own lexicographer, it is improper to utilize two different terms for what appears to be the same thing (i.e. foreign bodies vs. debris).  As such, in order to maintain consistency, it is suggested to change each use of “debris” to be “foreign bodies” or else change each use of “foreign bodies” to be “debris”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 2 and 8 each utilize at least one term currently interpreted under 35 USC 112(f) due to the use of “means for…” language; however, each term used within these particular claims (“detecting means” per Claim 2 and “monitoring means” per Claim 8) fails to have a corresponding description in the specification that provides definitive structure/-s for what executes the claimed functionality for each of these terms, thus rendering these claims indefinite.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over Snider (US 2014/0270379).
Regarding Claim 1 (independent), Snider discloses a device (see Fig. 3) for cleaning a sensor (a camera 12 having a camera lens 52) of an optical detection system (“The camera 12 is capable of capturing an image 18 within the camera field of vision 22”, Paragraph 17, “The camera 12 may simultaneously send an image signal 74b to the video screen display 20 located in the vehicle or the controller 68 may send an image signal 74c to the video screen display 20”, Paragraph 22) for a motor vehicle (vehicle 10; “A system to remove debris from a vehicle camera lens using washer fluid from the vehicle's washer system”, Abstract; see Figs. 1-2), the device comprising:
a fluid distribution assembly (pump 58, spray nozzle 56, washer system 62, delivery tubes 60/64 per Fig. 3) for distributing fluid (fluid 66) onto said sensor (camera ) during a cleaning operation while the motor vehicle is in motion (“When the vehicle 10 is moving, pixels 90 in the reference area 88 will show relative motion from one adjacent pixel to the next (downward for forward vehicle motion, as represented by arrow 98). However, the pixels 90 in the reference area 88 in which the obstruction 82 appears will not show relative motion from one adjacent pixel to the next (represented by `X` 96). The controller 68 may activate the pump 58 to spray the camera lens 52 if a certain percentage of the reference area 88 does not exhibit relative motion. The threshold percentage of the reference area 88 to initiate the spray may be optimized for the vehicle and may be set at or around 10%”, Paragraph 29, “Step 126 holds the logic sequence until the vehicle begins to move”, Paragraph 32; “Once the vehicle begins to move the logic sequence moves to step 128 and the processing unit analyzes the reference area for relative movement…At step 130, if no motion is detected within a portion of the reference area greater than a threshold percentage, then the real-time image is deemed to be obstructed…If the spray count is not 2, then the logic sequence moves on to step 138 in which the processing unit sends a signal to the pump to spray the camera lens. At step 140 the spray count is incremented by one and the logic sequence is returned to step 126 to continue the analysis”, Paragraphs 32-33, see Step 126 of Fig. 8); and
a control module (controller 68) that:
sends operating instructions (pump activation signal 76 generated by the control module (e.g. if a manual power cycle of either the camera or the vehicle by the driver resets the spray count to zero while the obstruction is still present on the camera lens) and/or manual pump activation signal following the use of a camera wash button) to drive the fluid distribution assembly (“The pump 58 may be activated by a driver using a camera wash button, switch, or similar control (not shown) located in ,
instructs generating an information message (i.e. what is being displayed on the video screen 20 within the vehicle cabin, which may include image 18 per Figs. 3/5/6 and/or “Camera Lens Obstructed” message 136 if the lens is deemed obstructed and the spray count is already at 2 per Fig. 8) relating to the cleaning operation for the sensor (“camera 12 points forward and is capable of capturing an image 18 (see FIGS. 5 and 6) of an environment in front of the vehicle 10. The image 18 may be displayed on a video screen 20 within the vehicle cabin (see FIG. 3) and aid a driver in seeing objects located in the path of the vehicle. The image 18 generated by the camera 12 may be a real-time image or a still image”, Paragraph 15, “The camera 12 may simultaneously send an image signal 74b to the video screen display 20 located in the vehicle or the controller 68 may send an image signal 74c to the video screen display 20”, Paragraph 22, “At step 134 the spray count is reviewed. If the spray count is 2, then the logic sequence moves to step 136 and a message is displayed to the driver to indicate that the camera lens is obstructed…If the spray count is not 2, then the logic sequence moves on to step 138 in which the processing unit sends a signal to the pump to spray the camera lens. At step 140 the spray count is incremented by one and the logic sequence is returned to step 126 to continue the analysis”, Paragraph 33), and
receives a control instruction indicating an authorization of the cleaning operation from an occupant of the motor vehicle in response to the information message (wherein the control ).
Regarding Claim 13 (independent), Snider discloses a method (“a method of determining obstruction by comparing an image with a reference image. The system includes a method of determining obstruction by analyzing relative movement within a reference area of the image”, Abstract, “a method for operating a processing unit to automatically spray a vehicle camera lens with washer fluid”, Paragraph 5, also see Figs. 7-8 and Paragraph 21) for cleaning a sensor (a camera 12 having a camera lens 52) of an optical detection system (“The camera for a motor vehicle (vehicle 10; “A system to remove debris from a vehicle camera lens using washer fluid from the vehicle's washer system”, Abstract; see Figs. 1-2), wherein a fluid distribution assembly (pump 58, spray nozzle 56, washer system 62, delivery tubes 60/64 per Fig. 3) is moved between a rest position (i.e. off/inactive) and a working position (i.e. on/active) in which a fluid (fluid 66) is able to be distributed onto a surface of the sensor (camera 12/lens 52) during a cleaning operation while the motor vehicle is in motion (“When the vehicle 10 is moving, pixels 90 in the reference area 88 will show relative motion from one adjacent pixel to the next (downward for forward vehicle motion, as represented by arrow 98). However, the pixels 90 in the reference area 88 in which the obstruction 82 appears will not show relative motion from one adjacent pixel to the next (represented by `X` 96). The controller 68 may activate the pump 58 to spray the camera lens 52 if a certain percentage of the reference area 88 does not exhibit relative motion. The threshold percentage of the reference area 88 to initiate the spray may be optimized for the vehicle and may be set at or around 10%”, Paragraph 29, “Step 126 holds the logic sequence until the vehicle begins to move”, Paragraph 32; “Once the vehicle begins to move the logic sequence moves to step 128 and the processing unit analyzes the reference area for relative movement…At step 130, if no motion is detected within a portion of the reference area greater than a threshold percentage, then the real-time image is deemed to be obstructed…If the spray count is not 2, then the logic sequence moves on to step 138 in which the processing unit sends a signal to the pump to spray the camera lens. At step 140 the spray count is incremented ), the method comprising:
detecting debris on the surface of the sensor (“Once the vehicle begins to move the logic sequence moves to step 128 and the processing unit analyzes the reference area for relative movement…At step 130, if no motion is detected within a portion of the reference area greater than a threshold percentage, then the real-time image is deemed to be obstructed”, Paragraph 32; this may also be the driver visually detecting a previous use of the camera washer nozzle and/or visually detecting debris on the surface of the sensor based on the debris being visible on image 18 shown on their display 20, per citations below);
generating a signal representative of a presence of the debris on the surface of the sensor (either the image signal from the camera going to the display 20 and/or the controller 68, and/or the number of pixels 90 in the reference area 88 in which the obstruction appears (not showing relative motion), and/or the percentage of the reference area 88 that does not exhibit relative motion; “The camera 12 may simultaneously send an image signal 74b to the video screen display 20 located in the vehicle or the controller 68 may send an image signal 74c to the video screen display 20”, Paragraph 22, also see Paragraph 29);
displaying, in a passenger compartment of the motor vehicle, a message representative of the presence of the debris on the surface of the sensor (i.e. what is being displayed on the video screen 20 within the vehicle cabin, which may include image 18 per Figs. 3/5/6 and/or “Camera Lens Obstructed” message 136 if the lens is deemed obstructed and the spray count is already at 2 per Fig. 8; “camera 12 points forward and is capable of capturing an image 18 (see FIGS. 5 and 6) of an environment in front of the vehicle 10. The image 18 may be displayed on a video screen 20 within the vehicle cabin (see FIG. 3) and aid a driver in );
recognizing an order, by an occupant situated in the passenger compartment of the motor vehicle indicating an authorization of the cleaning operation for the sensor in response to the message representative of the presence of the debris on the surface of the sensor (wherein the order authorization is a manual press of the camera wash button (and/or manual power cycling of the camera if it is known to be obstructed and/or manual power cycling of the vehicle if it is known that the camera is obstructed, which would reset the spray count to zero) following the driver reacting to what they see on their display 20, which may include the “Camera Lens Obstructed” message 136 if the lens is deemed obstructed and the spray count is already at 2 per Fig. 8, signifying that the driver wants the cleaning operation to continue trying to clean the obstructed lens; “The pump 58 may be activated by a driver using a camera wash button, switch, or similar control (not shown) located in the vehicle cabin”, Paragraph 21, “The camera may be activated by a driver activating a control within the vehicle cabin. Camera activation resets a spray count to zero…An event indicating a start of a drive cycle (such as ignition key-on) may also be used to reset the spray count to zero”, Paragraph 30, “The camera is activated at step 122 to start the logic sequence. Step 124 resets the spray count to zero”, Paragraph 32, also see Fig. 8); and
pump activation signal 76 generated by the control module (e.g. if a manual power cycle of either the camera or the vehicle by the driver resets the spray count to zero while the obstruction is still present on the camera lens) and/or manual pump activation signal following the use of a camera wash button; “The pump 58 may be activated by a driver using a camera wash button, switch, or similar control (not shown) located in the vehicle cabin. The pump 58 may also be activated by a controller 68, or processing unit, operatively associated with the camera 12 and the pump 58…If the image is determined to be obstructed, the controller 68 sends a pump activation signal 76 to activate the pump and spray the camera lens 52”, Paragraph 21, “If the spray count is not 2, then the logic sequence moves on to step 138 in which the processing unit sends a signal to the pump to spray the camera lens. At step 140 the spray count is incremented by one and the logic sequence is returned to step 126 to continue the analysis”, Paragraph 33).
Regarding Claim 2, Snider renders obvious the device as claimed in Claim 1, and Snider further discloses detecting means (e.g. camera 12 in conjunction with controller 68 image analysis steps and/or the driver viewing the image 18 on display 20) that:
detect a presence of foreign bodies on said sensor (see steps 128-130 per Fig. 8, wherein the presence is detected if the result of step 130 is no; “At step 130, if no motion is detected within a portion of the reference area greater than a threshold percentage, then the real-time image is deemed to be obstructed”, Paragraph 33; this could also be a step done by the driver by looking at the image 18 on display 20), and
send, to the control module, data relating to the cleaning operation for the sensor (e.g. the image signal from the camera going to the controller 68, and/or the number of pixels 90 in the reference area 88 in which the obstruction appears (not showing relative motion), and/or the percentage of the reference area 88 that ).
Regarding Claim 3, Snider renders obvious the device as claimed in Claim 1, and Snider further discloses that the control module communicates with signaling means (display 20), the signaling means generating said information message in a passenger compartment of the motor vehicle (“the controller 68 may send an image signal 74c to the video screen display 20”, Paragraph 22, “If the spray count is 2, then the logic sequence moves to step 136 and a message is displayed to the driver to indicate that the camera lens is obstructed”, Paragraph 33, also see Figs. 5-6).
Regarding Claim 4, Snider renders obvious the device as claimed in Claim 3, and Snider further discloses recognition means (e.g. one or more manually operated buttons such as the the camera on/off button and/or the camera wash button) that: recognize said control instruction from the occupant of the motor vehicle (i.e. the manually operated button/-s will be recognized by the controller as one or more corresponding signals for powering the camera on/off and/or to execute a manually directed camera wash function), communicate with the control module, and transmit to the control module data indicating the authorization of the cleaning operation (i.e. the control module receives the one or more signals from a manual press of the camera wash button (and/or manual power cycling of the camera if it is known to be obstructed, which would reset the spray count to zero) following the driver reacting to what they see on their display 20, which may include the “Camera Lens Obstructed” message 136 if the lens is deemed obstructed and the spray count is already at 2 per Fig. 8, signifying that the driver wants the cleaning operation to continue trying to .
Regarding Claim 5, Snider renders obvious the device as claimed in Claim 4, and Snider further discloses that the control module activates the recognition means (e.g. one or more manually operated buttons such as the camera on/off button and/or the camera wash button) at a same time (i.e. the buttons described above are “activated” together upon the vehicle powering on, based on “activating” being interpreted to be providing them power and thus making their functions available, etc.) that the signaling means (display 20) generate said information message (what is being displayed on the video screen 20 within the vehicle cabin upon powering up, to include image 18 per Figs. 3/5/6).
Regarding Claim 6, Snider renders obvious the device as claimed in Claim 4, and Snider further discloses that the recognition means (e.g. one or more manually operated buttons such as the camera on/off button and/or the camera wash button) comprise a button that is actuated by the occupant of the motor vehicle (“pump 58 may be activated by a driver using a camera wash button, switch, or similar control (not shown) located in the vehicle cabin”, Paragraph 21, “The camera may be activated by a driver activating a control within the vehicle cabin”, Paragraph 30).
Regarding Claim 7, Snider renders obvious the device as claimed in Claim 4, but Snider remains silent in that the recognition means comprise gesture or voice recognition means.  However, the form that the recognition means takes, whether it be via a button, or whether it be via gesture or voice recognition means, is merely a matter of obvious design choice, as Applicant has not stated any particular advantage and/or any unexpected result by using gesture or voice recognition means instead of a button or other e.g. one or more manually operated buttons such as the the camera on/off button and/or the camera wash button) could be, besides being a button, a switch, a “similar control”, or simply a “control” (“a camera wash button, switch, or similar control (not shown) located in the vehicle cabin”, Paragraph 21, “The camera may be activated by a driver activating a control within the vehicle cabin”, Paragraph 30), it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the device of Snider to have the recognition means take the form of gesture and/or voice recognition means, as is obvious in view of Snider, in order to meet design choice objectives (perhaps if there is already a camera and/or microphone present within the vehicle cabin that could more easily be utilized as the recognition means instead of having to add a new button or switch to serve that purpose).
Regarding Claim 8, Snider renders obvious the device as claimed in Claim 1, and Snider further discloses monitoring means that: monitor one or more driving parameters of the motor vehicle, generate data representative of a driving situation of the motor vehicle, and communicate the data representative of the driving situation of the motor vehicle to the control module (i.e. determining and sending to the controller speed data of the vehicle (via vehicle bus) that determines both whether sufficient speed exists for determining the possible existence of an obstruction in the image signal and/or for improving the accuracy of the relative motion analysis; “The controller 68 may communicate with a vehicle bus (not shown) to obtain a vehicle speed to increase accuracy of the relative motion analysis”, Paragraph 29, “Step 126 holds the logic sequence until the vehicle begins to move…Once the vehicle begins to move the logic sequence moves to step 128 and the processing unit analyzes the reference area for relative movement”, Paragraph 32; also see step 126 per Fig. 8).
Regarding Claim 9, Snider renders obvious the device as claimed in Claim 1, and Snider further discloses that the control module drives the fluid distribution assembly for cleaning a front or a rear glazed surface of the motor vehicle (see Figs. 1-2, wherein the camera 12 comprising camera lens 52 is cleaned via the “assembly”, and the camera lens 52 itself is a ).
Regarding Claim 10, Snider renders obvious the device as claimed in Claim 9, and Snider further discloses a fluid storage tank (washer system 62 per Fig. 3) shared with the fluid distribution assembly (“The pump 58 may also be the same pump as used in the windshield washer system 62, or disposed inside of a reservoir in the windshield washer system 62, eliminating the need for the second fluid delivery tube 64. Alternatively, the pump 58 may be connected to a separate and exclusive fluid reservoir (not shown) instead of being incorporated into the vehicle's windshield washer system 62”, Paragraph 19) for cleaning the front or the rear glazed surface (see Figs. 1-2, wherein the camera 12 comprising camera lens 52 is cleaned via the “assembly”, and the camera lens 52 is a front (and/or rear) glazed surface of the vehicle; additionally, the glazed surface/-s may be the front and/or rear windshields in an embodiment using one or more of .
Regarding Claim 11, Snider renders obvious the device as claimed in Claim 10, and Snider further discloses that the control module controls the fluid distribution assembly based on a predefined value of a fluid level in the fluid storage tank (“the controller may be in communication with the…washer system 62 and receive a fluid level signal 78…The controller 68 may be programmed to send a pump activation signal 76 only when the remaining quantity of fluid 66 is above a set level within the…washer system 62”, Paragraph 23).
Regarding Claim 12, Snider renders obvious the device as claimed in Claim 1, and Snider further discloses that after the control module receives the control instruction from the occupant of the motor vehicle, the control module generates a plurality of cleaning cycles by way of the fluid distribution assembly, sequentially or at predefined time intervals (“controller 68 and/or pump 58 may be configured to provide an activation of the spray nozzle 56 that is of a controlled duration, such as one second”, Paragraph 23, “controller 68 may be configured to deliver a limited/maximum number n of sprays in a single activation sequence then cease spraying. This may be achieved, for example, by configuring the controller 68 to increment a spray count by a count of one when sending the pump activation signal 76. The controller then may accrue the spray counts and only send a pump activation signal 76 if the spray count is less than n+1. If n is set as 2, for example, the automatic spraying system will spray the camera lens 52 only two times during a sequence then stop to avoid wasting more fluid”, Paragraph 24; it should be noted that (a) there is nothing in Snider that eliminates the possibility of the driver of the vehicle from deliberately continuing the activation of the spray nozzle despite the n+1 check for automatic spraying, either by activating the manual camera wash button and/or deliberately resetting the spray count by power cycling the camera and/or the vehicle itself, (b) the ability to reset the .
Regarding Claim 14, Snider renders obvious the method as claimed in Claim 13, and Snider further discloses:
generating data representative of a driving situation of the motor vehicle (e.g. the image signal from the camera going to the controller 68, and/or the number of pixels 90 in the reference area 88 in which the obstruction appears (not showing relative motion), and/or the percentage of the reference area 88 that does not exhibit relative motion, and/or a current spray count, etc.; “The camera 12 may simultaneously send an image signal 74b to the video screen display 20 located in the vehicle or the controller 68 may send an image signal 74c to the video screen display 20”, Paragraph 22, “At step 132, the spray count is reset to zero…At step 134 the spray count is reviewed…At step 140 the spray count is incremented by one”, Paragraphs 32-33, also see Paragraph 29), and
activating the fluid distribution assembly based on the data representative of the driving situation of the motor vehicle (i.e. the activation of the fluid distribution assembly is based on the image signal from the camera and/or the analysis of the image signal and/or the current spray count).
Regarding Claim 15, Snider renders obvious the method as claimed in Claim 13, and Snider further discloses: monitoring a fluid (fluid 66) level (“the controller may be in communication with the…washer system 62 and receive a fluid level signal 78…The controller 68 may be programmed to send a pump activation signal 76 only when the remaining quantity of fluid 66 is above a set level within the…washer system 62”, Paragraph 23) of a shared storage tank (washer system 62 per Fig. 3, “The pump 58 may also be the same pump as used in the windshield washer system 62, or disposed inside of a reservoir in the windshield washer system 62, eliminating the need for the second fluid delivery tube 64. Alternatively, the pump 58 may be connected to a separate and exclusive fluid reservoir (not shown) instead of being incorporated into the vehicle's windshield washer system 62”, Paragraph 19) for cleaning a front or a rear glazed surface of the motor vehicle and for cleaning the sensor (see Figs. 1-2, wherein camera lens 52 is a front (and/or rear) glazed surface of the vehicle; additionally, the glazed surface/-s may be the front and/or rear windshields in an embodiment using one or more of the same controller, fluid reservoir, and/or pump as the vehicle’s windshield washer system), and generating data representative of the fluid level in the shared storage tank (fluid level signal 78).
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not fully persuasive.
Firstly, with regards to the Applicant’s respectfully submitted remarks pertaining to the previously made claim objections and claim rejections made under 35 USC 112, Examiner asserts that the amendments/remarks to the claims have enabled the removal of all of these except for the 112(b) rejections against Claims 2 and 8 for the use of 112(f) terms that are not structurally defined by the originally filed specification/claims.  Furthermore, Examiner asserts that the amendment to the claims has necessitated the need for new claim objections to Claims 2 and 13.  See above Claim Interpretation, Claim Objections, and Claim Rejections under 35 USC 112 sections above for more details.

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663